Stephens, J.,
dissenting. The petition' alleges that the defendant, through its agent who had been sent to repair the plaintiff’s telephone, deposited the defendant’s tool-box “in the hallway in the middle of the bathroom door,” that this was unknown to the petitioner, and that the petitioner, after coming into the house from a bright light on the outside, could not see the tool-box in the hallway, and,- without seeing the tool-box, stumbled over it and was injured as she entered the bathroom door. It is also alleged that there were other places in the hall where the defendant’s agent *7could have put the tool-box without putting it in the -bathroom door. I think the petition alleges negligence on the part of the defendant, and that it does not appear as a matter of law that the act of the plaintiff in going down the hallway and entering the bathroom without being able, on account of her subdued eyesight, to see the obstacle which the defendant’s agent had placed in the bathroom door, was negligence proximately causing the injury. Western & Atlantic R. Co. v. Ferguson, 113 Ga. 708 (39 S. E. 306, 54 L. R. A. 802). I am therefore of the opinion that the petition set out a cause of action, and that the trial judge did not err in overruling the demurrer. I dissent from tlie judgment of reversal.